DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
The Examiner acknowledges Applicant’s response filed on 06/16/2022 containing amendments and remarks to the claims.
The objections of claims 1, 7, 11, 17 and 20 for minor informalities are withdrawn due to amendments made to the claims.
The rejections of claims 4-5 and 15 under 35 U.S.C. 112(a) are withdrawn due to amendments made to the claims.
The rejections of claims 1-20 under 35 U.S.C. 112(b) are withdrawn due to amendments made to the claims. 

Reasons for Allowance
No prior art alone or in combination with references discloses or reasonably suggests the claimed process for converting plastics to olefins as recited in claims 1, 11 and 20. Specifically, the prior art fails to disclose gasifying plastics with pure oxygen to produce synthesis gas, wherein a total amount of oxygen based on an amount of pure oxygen and an amount of oxygen from said plastics is 40% to 65% molar with respect to an amount of stoichiometric oxygen required for converting all the carbon contained in the plastics to carbon dioxide. The prior art also fails to teach a combination in which synthesis gas produced by gasification is converted to methane in at least three successive stages wherein high purity hydrogen is added to at least the first two stages, and methane produced is oxidatively coupled to produce olefins. 
Brems et al. (“Gasification of plastic waste as waste-to-energy or waste-to-syngas recovery route”, Natural Science, Vol. 5, No. 6, 695-704 (2013)) is the closest prior art that teaches gasification of plastic and teaches that the air factor is generally 20% to 40% of the amount of air need for the combustion of the plastic feed (p. 697, section 3.1. Gasification of PSW). Brems would appear to suggest that the amount of oxygen for gasification of plastics is 20% to 40% of the amount required for complete combustion of the plastic feed (i.e. the stoichiometric amount of oxygen required for converting all carbon contained in the plastic). However, Brems fails to disclose or suggest that the amount of oxygen required is calculated by measuring the carbon content  of the plastic and then calculating and adding enough oxygen such that the total amount of oxygen in the reactor is between 40 to 65 mol% of the theoretical oxygen require for oxidation of all carbon atoms. Brems does not suggest that the air factor is a total oxygen content of both oxygen used as a gasification agent and oxygen present in the plastic. Additionally, Brems would appear to direct one of ordinary skill to amounts of total oxygen less than the claimed amounts of 40 to 65% molar. Brems further discloses that syngas produced during gasification may be used as feedstock for the production of numerous chemicals (p. 697, section 3.1.), but fails to direct one of ordinary skill in the art to convert the syngas into methane via a multi-stage methanation step, wherein hydrogen is added to at least the first two stages. 
Chapman et al. (US 2016/0194573 A1), directed to a process of producing substitute natural gas, discloses a process comprising gasifying a carbonaceous solid feed to produce synthesis gas ([0063]); subjecting the syngas to clean-up and a water gas shift reaction to produce additional hydrogen and increase the hydrogen to CO ratio needed for methanation ([0064]-[0066]); methanation to react CO with H2 to form methane ([0068]); and a substitute natural gas refining stage (i.e. methane separation stage) ([0070]). Chapman teaches that gasification products (syngas) may be subsequently subjected to methanation to form methane, however, Chapman discloses subjecting the syngas to water gas shift reaction to increase the available hydrogen for methanation, whereas the claimed invention adds hydrogen to at least the first two stages of a multi-stage methanation step. Additionally, Chapman fails to disclose gasification of plastic, wherein the total amount of oxygen based on an amount of pure oxygen and an amount of oxygen from a plastic feed is from 40 to 65% molar with respect to the stoichiometric amount of oxygen required for converting all of the carbon contained in the plastic to carbon dioxide, and fails to disclose catalytically converting the methane in the substitute natural gas to olefins by oxidative coupling. 
Rekoske (U.S. Patent No. 6,096,934), directed to oxidative coupling of methane with carbon conversion, discloses a process comprising contacting a stream comprising hydrogen and carbon oxides with a methanation catalyst to produce a stream comprising methane, separating the methane and passing the methane to an oxidative coupling reactor to form ethylene (Abstract; col. 2, lines 8-14). Rekoske is considered to teach methane produced from methanation of streams comprising carbon oxides and hydrogen can be catalytically converted to olefins by oxidative coupling. However, Rekoske fails to disclose or suggest methanation of a synthesis gas produced by plastic gasification as claimed, fails to disclose a multi-stage methanation step as claimed and is directed to utilizing carbon oxides that are by-products from oxidative coupling as feed to the methanation step. 
EP0089105A2 (cited in the IDS dated 03/04/2021), directed to multi stage methanation, discloses a process for subjecting synthesis gas to multistage methanation (Abstract). The reference does not disclose addition of hydrogen to the synthesis gas in at least the first two stages of methanation, fails to disclose that the synthesis gas is produced by a gasifying plastic as recited in the Applicant’s claims, and fails to disclose catalytically converting the methane into olefins via oxidative coupling of methane. 
Therefore, while the claimed gasification, methanation and oxidative coupling are generally known in the art, the prior art fails to disclose the specifics of each of the steps and the combination of all the technical features required to arrive at the claimed invention, and the prior art lacks motivation and direction that would lead one of ordinary skill to combine various prior art references in the manner as claimed by the Applicant. As such, claims 1-20 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP Y LOUIE whose telephone number is (571)270-1241. The examiner can normally be reached M-F 9am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IN SUK BULLOCK can be reached on (571)272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILIP Y LOUIE/            Primary Examiner, Art Unit 1772